UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARTIN XOCHIMITL OROPEZA,
                               Plaintiff,
                                                                        ORDER
                     – against –
                                                                   18 Civ. 5747 (ER)
JOHN DOE CORP., DEREK PRATT,
CARMEN ROMAN, and CIRILO ROMAN,
                     Defendants.


Ramos, D.J.:

         On April 22, 2019, Plaintiﬀ informed the Court that he intended to move for default.

Doc. 18. No action has since been taken in this case. [e parties are hereby ORDERED to ﬁle a

status report by May 1, 2020. Failure to comply with this Order may result in sanctions,

including dismissal for failure to prosecute. See Fed. R. Civ. P. 41.


         SO ORDERED.


Dated:    April 6, 2020
          New York, New York
                                                                   Edgardo Ramos, U.S.D.J.
